—Judgment, Supreme Court, Bronx County (William Wallace, J.), rendered on or about December 7,1993, which convicted defendant, upon his plea of guilty, of robbery in the first degree and criminal use of a firearm in the first degree and sentenced him to concurrent terms of imprisonment of 6 to 18 years and 9 to 18 years, respectively, unanimously affirmed.
Defendant’s allegations have not been made upon a record capable of review. Concur—Sullivan, J. P., Rosenberger, Ellerin, Wallach and Rubin, JJ.